El Jttez Asociado SbñoR Wolf,
emitió la opinión del tribunal.
Con motivo de la enucleación de nn ojo, la Comisión Industrial concedió indemnización a Francisco Colón. Francisco II. Morales, el alegado patrono, recurrió ante la Corte de Distrito de Humacao. En la vista celebrada ante la corte de distrito, Morales compareció por mediación de su abogado, y la Comisión Industrial por conducto del fiscal de distrito. El obrero no estuvo representado en la vista ante la corte de distrito. Una de las cuestiones suscitadas por el supuesto patrono fue si Francisco Colón era, en efecto, empleado suyo al ocurrir el accidente. El recurrente también alegó que ante la Comisión Industrial se adujo ex parte cierto testimonio.
La corte de distrito estuvo conforme con el recurrente en ambos extremos, y resolvió que Francisco H. Morales no tenía responsabilidad alguna.
Posteriormente fué presentada ante este tribunal una solicitud de certiorari. No trataremos de entrar en un aná-lisis de la evidencia respecto a si Francisco Colón era o no un empleado. Quizá si se hubieran levantado ante este tribunal ciertas cuestiones de jurisdicción y Colón hubiese com-parecido en la corte inferior, deberíamos examinar la evi-dencia para determinar si un cambio sería factible como re-sultado de la devolución del caso.
Resulta que al obrero Colón no se le dió la oportunidad de ser oído en la corte de distrito. La ley no requiere espe-cíficamente que se notifique al obrero del recurso, pero es-tamos convencidos de que debe dársele la oportunidad de ser oído.
*99Por ejemplo, Remos resuelto en White Star Bus Line v. Corte de Distrito, 41 D.P.R. 526, 817, y Robles v. Corte de Distrito, 44 D.P.R. 967, que la corte de distrito tiene plena autoridad para oír el caso y resolverlo, y no está obligada a devolverlo a la comisión. Estas decisiones envuelven la idea de que bay cuestiones en controversia a ser oídas.
La persona primariamente interesada en sostener el fallo que dictó la comisión es el obrero; y aunque quizá no ten-gan que seguirse todas las formalidades de una notificación, sin embargo, a tenor del artículo 36 del Código de Enjuicia-miento Civil, la corte debe dar los pasos adecuados para que el obrero tenga la oportunidad de ser oído. Según liemos in-dicado, los estatutos guardan silencio sobre este punto, pero la conclusión dimana del principio general del derecho adje-tivo, audi alteram partem.

Debe emularse la sentencia de la Corte de Distrito de Hu-macao y devolverse el caso a esa corte para ulteriores proce-dimientos no incompatibles con esta opinión.